Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments, and newly added claims 6-8, filed on 1/15/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants traverse the prior art rejection of Huy et al. (US Pat. 4,935,455) in view of Stepp et al. (US Pat. 5,420,222).  Applicants argue that the ranges of component (C) as taught by the secondary reference Stepp et al. would not have directed a person of ordinary skill in the art to include such a component in amounts which satisfy claim 1.  However, the preferred range of component (C) as taught by Stepp et al. (1-20 wt%) includes the 0.1 to 5 pbw range as required by claim 1. The degree of overlap between the preferred range of Stepp et al. and that which is claimed is such that a prima facie case of obviousness is met.  Applicants further argue the unexpected and surprising results obtained when compositions which adhere to the claimed invention are prepared.  Specifically, Applicants present the Table from their specification which shows that compositions which include component (C) have little to no smear or rub-off in a bond adhesion test, compared to analogous compositions which display smear when no component (C) is present.  However, any allegation of unexpected results must be commensurate in scope with the claimed subject matter.  Component (A) as claimed is drawn to all possible types of organopolysiloxanes, ranging from linear polysiloxanes (two M units and a repeating number of D units), lightly and heavily branched polysiloxanes having at least one T and/or D unit), resins having no M units (such as DT and DQ or cyclic polysiloxanes having only D units), and MQ resins.  Only one linear polysiloxane and one essentially linear polysiloxane having one T unit are exemplified.  The nature of component (A) and the number and types of groups present could have a profound influence on the resulting release properties.  Additionally, the number of siloxy units can range from as little as two up to 8,000, which would also be expected to have a significant effect on the resulting release properties.  Component (B) as claimed drawn to a mercaptoalkyl-containing organopolysiloxane which may also have any combination of M, D, T, and Q units, which like component (A), could have a dramatic effect on the resulting release properties of the curable composition once cured.  Component (C) of claim 1 is drawn to any 
Applicants should amend component (A) as provided in paragraph 0018 of the originally filed specification.  Specifically, Applicants should amend component (A) of claim 1 such that variable a is greater than or equal to 2, variable b is greater than or equal to 100, variable c is greater than or equal to zero, and variable d is equal to zero.  Additionally, the sum of the a, b and c units should range from 2 up to 5,000.   Additionally, Applicants should amend component (B) as provided in paragraphs 0021 and 0022 of the originally filed specification.  Specifically, Applicants should amend component (B) of claim 1 such that it is present from 3-20 pbw and the sum of e, f, g, and h is from 2 to 200.  Last, component (C) should be amended to include the di- and multifunctional acrylate compounds as recited in paragraphs 0026-0028 in addition to silane compounds having at least two acrylic groups.  By including these limitations into independent claim 1, all claims would be in condition for allowance.

Claim Objections
	Claim 1 is objected to.  Specifically, the limitations “[Chem. 1]” and “[Chem. 2]” should be removed from the claim as they are not needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huy et al. (US Pat. 4,935,455) in view of Stepp et al. (US Pat. 5,420,222).
Huy et al. teaches UV-curable silicone resin compositions which are used in coating optical fibers.  The composition is comprised of (A) 100 pbw of a vinyl group-containing organopolysiloxane, (B) 30-300 pbw of a vinyl group-containing silicone resin, (C) 10-100 pbw of a mercaptoalkyl group-containing organopolysiloxane, (D) 0.01-50 pbw of a photopolymerization initiator, (E) 0.001-10 pbw of a polymerization inhibitor, (F) 0.001-10 pbw of an antioxidant, and (G) 0.001-10 pbw of an ultraviolet absorber (abstract).  Both components (A) and (B) of Huy et al. satisfy compositional formula (1) of claim 1 and component (C) of Huy et al. satisfies compositional formula (2).  Additionally, component (D) of Huy et al. satisfies the limitation of component (D) of claim 1.  The exemplified amount of component (C) of Huy et al. is 40 pbw based on 160 pbw of the exemplified methylphenylvinyl polysiloxane.  Normalizing the amount of methylphenylvinyl polysiloxane and the methylvinyl polysiloxane resin to 100 pbw, the exemplified amount of component (C) is 25 pbw, which satisfies the amount limitations of components (A), (B) and (D) of claim 1.
While Huy et al. does not explicitly teach including 0.1-5 pbw of a compound having a plurality of acrylic groups as required by claim 1, it would have been obvious to one having ordinary skill in the art to have included such a component given the teachings of Stepp et al.  Huy et al. and Stepp et al. are combinable because they are from the same field of endeavor, namely coatings for optical fibers.  Stepp et al. teaches UV curable compositions comprising as principal ingredients, vinyl group-containing polysiloxanes and mercaptoalkyl group-containing polysiloxanes and a photoinitiator.  Additionally, Stepp et al. teaches that preferably from 1-10 wt% of a reactive diluent may be included in said compositions for the purpose of reducing the viscosity of the curable composition and increasing the hardness of the cured material (26:41-
It should be noted that because the combined teachings of Huy et al. and Stepp et al. collectively teach a radiation-curable silicone composition which satisfies both the structural limitations and amounts as recited in independent claim 1, it necessarily follows that such compositions would inherently be releasable as required by the preamble of claim 1.  A chemical composition and its properties are inseparable. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reason as claim 4 in the previous Office action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/Robert S Loewe/Primary Examiner, Art Unit 1766